DETAILED ACTION
Response to Arguments
The rejection of the claims under 35 U.S.C. § 112 has been withdrawn in light of the amendments to claims 1-24 and 27-31.
Applicant's arguments with respect to the rejection of claims 1-24 and 27-31 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
Applicant argues on pp. 11-12 that “Van der Spek also does not disclose, teach or suggest any signal processor or signal processing module configured to determine corresponding signaling containing information about the status of any part of any cyclone by correlating statistical fluctuations in any acoustic noise profile of any slurry hitting any probe mounted or arranged inside any part of the cyclone in real time, based upon the signaling received,” and “the AAPA… does not disclose, teach, or suggest anything about sensing anything related to the status of any part of the process pipe, e.g., including the inside wall thereof.” One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references, as set forth in MPEP § 2145(IV). In this instance, Van der Spek is not relied upon to teach a probe mounted or arranged inside the part of the cyclone, and AAPA is not relied upon to teach the signal analysis disclosed in Van der Spek. Instead, it is the combination of the two references that creates the prima facie case of obviousness, with the sensor of AAPA providing the signal used by the signal processing method of Van der Spek.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Spek at al., US Patent Publication 2012/0209550 A1 (hereinafter Van Der Spek) in view of Applicant’s Admitted Prior Art (hereinafter AAPA).
Regarding claim 1:
Van Der Spek teaches apparatus comprising: a signal processor or signal processing module configured to:

determine corresponding signaling containing information about the status of the part of the cyclone by correlating statistical fluctuations in the acoustic noise profile measured and generated in real time, based upon the signaling received (“signal processor or signal processor module… to respond to signals containing information about sound propagating through the slurry flowing in the parts,” ¶ 0016; “determine the performance of individual cyclones based at least partly on the information contained in the signals,” ¶ 0016; 28b, Fig. 3a; “Such deviations may indicate plugging of the underflow or a worn out cyclone apex respectively,” ¶ 0068; “The poor performance may be due to damage or wear. It may also be a transient instability in the hydrocyclone operating condition,” ¶ 0128; “The amplitude based time domain signal and the frequency spectrum signature from the sensors enable software algorithms to determine the performance of the hydrocyclone and to take real time control action to optimize the entire hydrocyclone battery performance,” ¶ 0069).
Van Der Spek does not teach an acoustic noise profile that is measured and generated by a slurry hitting a probe mounted in or arranged inside the part of the cyclone; and
determine corresponding signaling containing information about the status of the part of the cyclone by correlating the acoustic noise profile to a slurry flow pattern of the slurry hitting the probe.
AAPA teaches a probe mountable in a cyclone (“probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15), which is advantageous for 
It has been held that mere simple substitution of one known element for another to obtain predictable results is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP §2143(I)(B).
In this instance, one having ordinary skill in the art could easily substitute the known CYCLONEtrac ™ acoustic probe of AAPA for the SONARtrac ™ acoustic probe of Van Der Spek, by simply replacing the SONARtrac™ probe with a CYCLONEtrac™ probe, thereby predictably providing an acoustic signature from the acoustic probes of the CYCLONEtrac ™.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Van Der Spek to replace the external sound sensor with the CYCLONEtrac ™ PST probe, because AAPA teaches that this probe is advantageous for providing to a signal processor a signal of an acoustic noise profile generated by a slurry hitting a probe, thereby predictably resulting in an acoustic noise profile that is measured and generated by a slurry hitting a probe mounted in or arranged inside the part of the cyclone, and determining corresponding signaling containing information about the status of the part of the cyclone by correlating the acoustic noise profile to a slurry flow pattern of the slurry hitting the probe
Regarding claim 2, the combination of Van Der Spek and AAPA renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Van Der Spek and AAPA also renders obvious wherein the signal processor or signal processing module is configured to provide the corresponding signaling, including where the corresponding signaling provided contains information about whether the part of the cyclone is damaged or worn (Van Der 
Regarding claim 3, the combination of Van Der Spek and AAPA renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Van Der Spek and AAPA also renders obvious wherein the part of the cyclone is an apex of the cyclone, and the corresponding signaling contains information about the status of the apex of the cyclone (Van Der Spek: 28b, Fig. 3a; “Such deviations may indicate plugging of the underflow or a worn out cyclone apex respectively,” ¶ 0068; “The poor performance may be due to damage or wear. It may also be a transient instability in the hydrocyclone operating condition,” ¶ 0128).
Regarding claim 4, the combination of Van Der Spek and AAPA renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Van Der Spek and AAPA also renders obvious wherein the acoustic noise profile which indicates the status of the part of the cyclone (Van Der Spek: 28b, Fig. 3a; “Such deviations may indicate plugging of the underflow or a worn out cyclone apex respectively,” ¶ 0068; “The poor performance may be due to damage or wear. It may also be a transient instability in the hydrocyclone operating condition,” ¶ 0128).
Regarding claim 5, the combination of Van Der Spek and AAPA renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Van Der Spek and AAPA also renders obvious wherein the signal processor or signal processing module is configured to determine the status of the part of the cyclone based upon the fact that the statistical fluctuations in the acoustic noise profile of a worn or damaged part of the cyclone have higher or less stable statistical fluctuations in probe measurements, and corresponding statistical fluctuations 
Regarding claim 6, the combination of Van Der Spek and AAPA renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Van Der Spek and AAPA also renders obvious wherein the signal processor or signal processing module is configured, through measurements of a cyclone overflow stream in real time, to determine individual cyclone wear or damage (Van Der Spek: 28b, Fig. 3a; “Such deviations may indicate plugging of the underflow or a worn out cyclone apex respectively,” ¶ 0068; “The poor performance may be due to damage or wear. It may also be a transient instability in the hydrocyclone operating condition,” ¶ 0128).
Regarding claim 7
Regarding claim 8, the combination of Van Der Spek and AAPA renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Van Der Spek and AAPA also renders obvious wherein the signal processor or signal processing module is configured to provide diagnostic capability in real time while the cyclone is operating so the cyclone does not have to be taken out of operation for manual inspection (Van Der Spek: 28b, Fig. 3a; “Such deviations may indicate plugging of the underflow or a worn out cyclone apex respectively,” ¶ 0068; “Turn off hydrocyclones that are performing poorly. The poor performance may be due to damage or wear. It may also be a transient instability in the hydrocyclone operating condition,” ¶ 0128).
Regarding claim 9, the combination of Van Der Spek and AAPA renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Van Der Spek and AAPA also renders obvious wherein the apparatus comprises the probe (AAPA: “probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15).
Regarding claim 10, the combination of Van Der Spek and AAPA renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Van Der Spek and AAPA also renders obvious wherein the probe is a particle size tracking probe mount4ed or arranged inside the part of the cyclone (AAPA: “probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15).
Regarding claim 11:
Van Der Spek teaches a method comprising:
receiving in a signal processor or signal processing module signaling containing information about an acoustic noise profile that is measured and generated by a slurry flowing in 
determining in the signal processor or signal processing module corresponding signaling containing information about the status of the part of the cyclone by correlating statistical fluctuations in the acoustic noise profile measured and generated of the slurry hitting the cyclone, in real time, based upon the signaling received (“signal processor or signal processor module… to respond to signals containing information about sound propagating through the slurry flowing in the parts,” ¶ 0016; “determine the performance of individual cyclones based at least partly on the information contained in the signals,” ¶ 0016).
Van Der Spek does not teach an acoustic noise profile that is measured and generated by a slurry flowing in a part of a cyclone hitting a probe mounted or arranged inside the part of the cyclone; and 
determining in the signal processor or signal processing module corresponding signaling containing information about the status of the part of the cyclone by correlating statistical fluctuations in the acoustic noise profile measured and generated of the slurry hitting the probe.
AAPA teaches a probe mountable in a cyclone (“probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15), which is advantageous for providing to a signal processor a signal of an acoustic noise profile generated by a slurry hitting a probe (“provide signaling… containing information about the acoustic noise profile that is directly measured and generated by the slurry hitting the probe,” p. 18, lines 17-19).

In this instance, one having ordinary skill in the art could easily substitute the CYCLONEtrac ™ acoustic probe of AAPA for the SONARtrac ™ acoustic probe of Van Der Spek, by simply replacing the SONARtrac™ probe with a CYCLONEtrac™ probe, thereby predictably providing an acoustic signature from the acoustic probes of the CYCLONEtrac ™.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Van Der Spek to replace the external sound sensor with the CYCLONEtrac ™ PST probe, because AAPA teaches that this probe is advantageous for providing to a signal processor a signal of an acoustic noise profile generated by a slurry hitting a probe, thereby predictably resulting in an acoustic noise profile that is measured and generated by a slurry flowing in a part of a cyclone hitting a probe mounted or arranged inside the part of the cyclone, and determining in the signal processor or signal processing module corresponding signaling containing information about the status of the part of the cyclone by correlating statistical fluctuations in the acoustic noise profile measured and generated of the slurry hitting the probe.
Regarding claim 12, the combination of Van Der Spek and AAPA renders obvious the invention of claim 11, as set forth in the rejection of claim 11 above. The combination of Van Der Spek and AAPA also renders obvious wherein the signal processor or signal processing module is configured to provide the corresponding signaling, including where the corresponding signaling provided contains information about whether the part of the cyclone is damaged or worn (Van Der Spek: “Such deviations may indicate plugging of the underflow or a worn out cyclone apex respectively,” ¶ 0068; “The poor performance may be due to damage or wear. It may also be a 
Regarding claim 13, the combination of Van Der Spek and AAPA renders obvious the invention of claim 11, as set forth in the rejection of claim 11 above. The combination of Van Der Spek and AAPA also renders obvious wherein the part of the cyclone is an apex of the cyclone, and the corresponding signaling contains information about the status of the apex of the cyclone (Van Der Spek: 28b, Fig. 3a; “Such deviations may indicate plugging of the underflow or a worn out cyclone apex respectively,” ¶ 0068; “The poor performance may be due to damage or wear. It may also be a transient instability in the hydrocyclone operating condition,” ¶ 0128).
Regarding claim 14, the combination of Van Der Spek and AAPA renders obvious the invention of claim 11, as set forth in the rejection of claim 11 above. The combination of Van Der Spek and AAPA also renders obvious wherein the acoustic noise profile indicates the status of the part of the cyclone (Van Der Spek: 28b, Fig. 3a; “Such deviations may indicate plugging of the underflow or a worn out cyclone apex respectively,” ¶ 0068; “The poor performance may be due to damage or wear. It may also be a transient instability in the hydrocyclone operating condition,” ¶ 0128).
Regarding claim 15, the combination of Van Der Spek and AAPA renders obvious the invention of claim 14, as set forth in the rejection of claim 14 above. The combination of Van Der Spek and AAPA also renders obvious wherein the statistical fluctuations in the acoustic noise profile of a worn or damaged part of the cyclone has higher or less stable statistical fluctuations in probe measurements, and corresponding statistical fluctuations in a corresponding acoustic noise profile of a non-worn or non-damaged part of the cyclone has lower or more stable statistical fluctuations in the probe measurements than the acoustic noise profile of the worn or damaged part of the cyclone (Van Der Spek: 28b, Fig. 3a; “Such deviations may indicate plugging of the 
Regarding claim 16, the combination of Van Der Spek and AAPA renders obvious the invention of claim 11, as set forth in the rejection of claim 11 above. The combination of Van Der Spek and AAPA also renders obvious wherein the method comprises configuring the signal processor or signal processing module, through measurements of a cyclone overflow stream in real time, to determine individual cyclone wear or damage (Van Der Spek: 28b, Fig. 3a; “Such deviations may indicate plugging of the underflow or a worn out cyclone apex respectively,” ¶ 0068; “The poor performance may be due to damage or wear. It may also be a transient instability in the hydrocyclone operating condition,” ¶ 0128).
Regarding claim 17, the combination of Van Der Spek and AAPA renders obvious the invention of claim 11, as set forth in the rejection of claim 11 above. The combination of Van Der Spek and AAPA also renders obvious wherein the signal processor or signal processing module is configured to determine trending capability of cyclone wear or damage that enables predictive maintenance strategies based on condition monitoring instead of time-based replacement (Van Der Spek: 28b, Fig. 3a; “Such deviations may indicate plugging of the underflow or a worn out cyclone apex respectively,” ¶ 0068; “Turn off hydrocyclones that are performing poorly. The poor performance may be due to damage or wear. It may also be a transient instability in the hydrocyclone operating condition,” ¶ 0128).
Regarding claim 18, the combination of Van Der Spek and AAPA renders obvious the invention of claim 11, as set forth in the rejection of claim 11 above. The combination of Van Der Spek and AAPA also renders obvious wherein the signal processor or signal processing module is 
Regarding claim 19, the combination of Van Der Spek and AAPA renders obvious the invention of claim 11, as set forth in the rejection of claim 11 above. The combination of Van Der Spek and AAPA also renders obvious wherein the method further comprises configuring the probe to provide the signaling to the signal processor or signal processing module (AAPA: “probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15).
Regarding claim 20, the combination of Van Der Spek and AAPA renders obvious the invention of claim 19, as set forth in the rejection of claim 19 above. The combination of Van Der Spek and AAPA also renders obvious wherein the probe is a particle size tracking probe (AAPA: “probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15).
Regarding claim 21:
Van Der Spek teaches apparatus for detection of cyclone wear or damage using individual cyclone overflow measurement, comprising:
a signal processor or signal processing module configured to: receive signaling containing information about an acoustic noise profile that is directly measured and generated by a slurry flowing in an apex of a cyclone and hitting the apex of the cyclone (“sonar-based clamp-around 
determine corresponding signaling containing information about the diameter of the apex of the cyclone by correlating statistical fluctuations in the acoustic noise profile measured and generated of the slurry hitting the apex in real time based upon the signaling received (“signal processor or signal processor module… to respond to signals containing information about sound propagating through the slurry flowing in the parts,” ¶ 0016; “determine the performance of individual cyclones based at least partly on the information contained in the signals,” ¶ 0016).
Van Der Spek does not teach an acoustic noise profile that is directly measured and generated by a slurry flowing in an apex of a cyclone and hitting a probe mounted or arranged inside the apex of the cyclone; and
determine corresponding signaling containing information about the diameter of the apex of the cyclone by correlating statistical fluctuations in the acoustic noise profile measured and generated of the slurry hitting the probe in real time.
AAPA teaches a probe mountable in a cyclone (“probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15), which is advantageous for providing to a signal processor a signal of an acoustic noise profile generated by a slurry hitting a probe (“provide signaling… containing information about the acoustic noise profile that is directly measured and generated by the slurry hitting the probe,” p. 18, lines 17-19).
It has been held that mere simple substitution of one known element for another to obtain predictable results is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP §2143(I)(B).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Van Der Spek to replace the external sound sensor with the CYCLONEtrac ™ PST probe, because AAPA teaches that this probe is advantageous for providing to a signal processor a signal of an acoustic noise profile generated by a slurry hitting a probe, thereby predictably resulting in an acoustic noise profile that is directly measured and generated by a slurry flowing in an apex of a cyclone and hitting a probe mounted or arranged inside the apex of the cyclone, and determining corresponding signaling containing information about the diameter of the apex of the cyclone by correlating statistical fluctuations in the acoustic noise profile measured and generated of the slurry hitting the probe in real time.
Regarding claim 22, the combination of Van Der Spek and AAPA renders obvious the invention of claim 21, as set forth in the rejection of claim 21 above. The combination of Van Der Spek and AAPA also renders obvious wherein the signal processor or signal processing module is configured to provide the corresponding signaling, including where the corresponding signaling contains information about whether the apex of the cyclone is damaged or worn (Van Der Spek: “Such deviations may indicate plugging of the underflow or a worn out cyclone apex respectively,” ¶ 0068; “The poor performance may be due to damage or wear. It may also be a transient instability in the hydrocyclone operating condition,” ¶ 0128).
Regarding claim 23, the combination of Van Der Spek and AAPA renders obvious the invention of claim 22, as set forth in the rejection of claim 22 above. The combination of Van Der 
Regarding claim 24, the combination of Van Der Spek and AAPA renders obvious the invention of claim 22, as set forth in the rejection of claim 22 above. The combination of Van Der Spek and AAPA also renders obvious wherein the corresponding signaling contains information for generating an alarm signal alerting a plant manager about the status of the diameter of the apex of the cyclone, including where the alarm signal is an audio signal, or a visual signal, or some combination thereof (AAPA: “probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15; “provide signaling… containing information about the acoustic noise profile that is directly measured and generated by the slurry hitting the probe,” p. 18, lines 17-19; the acoustic profile contains all of the information of the acoustic profile, including information that could be used for generating an alarm signal alerting a plant manager about the status of the diameter of the apex of the cyclone, including where the alarm signal is an audio signal, or a visual signal, or some combination thereof).
Regarding claim 27, the combination of Van Der Spek and AAPA renders obvious the 
Regarding claim 28, the combination of Van Der Spek and AAPA renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Van Der Spek and AAPA also renders obvious wherein the apparatus comprises the cyclone having a cyclone part with the probe configured therein (the combination set forth in the rejection of claim 1 above results in the cyclone having a cyclone part with the probe configured therein).
Regarding claim 29, the combination of Van Der Spek and AAPA renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Van Der Spek and AAPA also renders obvious wherein the apparatus comprises a mineral extraction processing system including at least one cyclone having an overflow pipe with the probe mounted or arranged in the overflow pipe (Van Der Spek: cyclone of Fig. 3a, with overflow pipe 24, Fig. 3a).
Regarding claim 30:
Van Der Spek teaches a mineral extraction processing system comprising:
a cyclone having an overflow pipe configured to provide a slurry (cyclone of Fig. 3a, with overflow pipe 24, Fig. 3a);
a probe mounted or arranged on the overflow pipe, configured to provide signaling containing information about an acoustic noise profile that is measured and generated by the slurry flowing in the overflow pipe and hitting the overflow pipe (28, Fig. 3a); and

Van Der Spek does not teach a probe mounted or arranged inside the overflow pipe;
an acoustic noise profile that is measured and generated by a slurry flowing in the overflow pipe and hitting the probe; and
provide corresponding signaling containing information about wear or damage of the overflow pipe by correlating statistical fluctuations in the acoustic noise profile measured and generated of the slurry hitting the probe.
AAPA teaches a probe mountable in a cyclone (“probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15), which is advantageous for providing to a signal processor a signal of an acoustic noise profile generated by a slurry hitting a probe (“provide signaling… containing information about the acoustic noise profile that is directly measured and generated by the slurry hitting the probe,” p. 18, lines 17-19).
It has been held that mere simple substitution of one known element for another to obtain predictable results is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP §2143(I)(B).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Van Der Spek to replace the external sound sensor with the CYCLONEtrac ™ PST probe, because AAPA teaches that this probe is advantageous for providing to a signal processor a signal of an acoustic noise profile generated by a slurry hitting a probe, thereby predictably resulting in a probe mounted or arranged inside the overflow pipe, an acoustic noise profile that is measured and generated by a slurry flowing in the overflow pipe and hitting the probe, and providing corresponding signaling containing information about wear or damage of the overflow pipe by correlating statistical fluctuations in the acoustic noise profile measured and generated of the slurry hitting the probe.
Regarding claim 31, the combination of Van Der Spek and AAPA renders obvious the invention of claim 30, as set forth in the rejection of claim 30 above. The combination of Van Der Spek and AAPA also renders obvious wherein the signal processor or signal processing module is configured to determine the wear or damage of the overflow pipe based upon the fact that the statistical fluctuations in the acoustic noise profile of a worn or damaged overflow pipe have higher or less stable statistical fluctuations in probe measurements, and statistical fluctuations in a corresponding noise profile of a non-worn or non-damaged overflow pipe of the cyclone have lower or more stable statistical fluctuations in the probe measurements than the acoustic noise profile of the worn or damaged part of the cyclone (Van Der Spek: “signal processor or signal processor module… to respond to signals containing information about sound propagating through .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEO T HINZE/
Patent Examiner
AU 2853
05 May 2021


/Leslie J Evanisko/            Primary Examiner, Art Unit 2853